DETAILED ACTION

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.

Response to Amendment
Applicant’s response to the last Office Action, filed on 03/22/2022 has been entered and made of record.
Claims rejections are added under 35 USC 112(a) and 35 USC 112(b). See detailed analysis below.

Response to Arguments
Applicant's arguments filed on 03/22/2022 have been fully considered but they are not persuasive. 
Examiner has cited the Chan reference (“Salt-and-pepper noise removal by median-type noise detectors and detail-preserving regularization”) to teach the newly amended claims. The Torre-Beuno reference is removed.
Chan teaches a technique for removing salt-and-pepper (white and black) pixel noise from imaging, see Abstract. Chan teaches that salt-and-pepper noise comprises 
It would have been obvious to one of ordinary skill in the art to have combined the above combination’s histological slide analysis with Chan’s image noise removal. Bredno teaches noise removal using a background filter, but doesn’t do so expressly based on pixel brightness. Chan teaches the well-known and widely-used salt-and-pepper noise removal process for excluding pixels due to their being either too light or too dark. Chan pg. 1, left column, ¶ 1 even mentions a number of common causes of salt-and-pepper noise such as memory issues in hardware, transmission noise and image sensor noise. The combination constitutes the repeatable and predictable result of simply applying Chan’s teaching for reducing this well-known image noise. This cannot be considered a non-obvious improvement in view of the relevant prior art here. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.

Allowable Subject Matter
Claims 23-27, 33-35, and 38-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record, alone or in combination, fails to fairly teach or suggest these limitations, including the concept that for each of the plurality of pixels that has not been removed by an outlier removal process, determine an optical density for each pixel that is not excluded, wherein the optical density comprises an optical density value for each of the one or more stains, identify an optical density for each of the one or more stains based on the optical density for each pixel that is not excluded, and quantify an amount of each of the one or more stains based on the identified optical densities for the one or more stains, normalize the optical density for each pixel that is not excluded, and calculate a mean of the optical densities, and when the number of the one or more stains is two or more, center the optical density by subtracting the calculated mean from the optical density.
For example, Gavrilovic teaches a technique for color decomposition on a pathology slide containing multiple stains. The plurality of pixels in an image are represented as 3D vectors in optical density space and the input image is transformed to a pure color representation in the so called Maxwellian chromaticity plane. Gavrilovic contains some teachings for normalizing and calculating a mean of the optical density vectors, but no teachings or suggestions for the remaining limitations. Bredno also teaches a system for stain decomposition accomplishing stain unmixing.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
determine a first threshold toward the pure black end of a brightness spectrum, determine a second threshold toward the pure white end of the brightness spectrum.” However, the Specification does not contain a teaching for determining these thresholds and in fact is clear that these thresholds are “predefined.” See Specification ¶ 0024 and 0041. Appropriate correction is required. 
Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 21, 31 and 36 now require determining a first black threshold and second white threshold ‘such that nearly all colors and shades except black and white fall between the first and second thresholds.’ However, the Specification does not contain a teaching that “nearly all colors and shades” are included between these thresholds. In fact the Specification does not does provide any characterization of how many colors or shades are included or excluded between the thresholds. There is simply a teaching that one threshold is above the other, meaning some shades would be in between, but no teaching on “nearly all” shades being in between of how many shades or how much of the spectrum would be in between. See Specification ¶ 0024 and 0041. Appropriate correction is required. 


The following is a quotation of 35 U.S.C. 112(b):




The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “nearly all colors and shades except black and white” in claims 21, 31 and 36 is a relative term which renders the claim indefinite. The term “nearly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In fact the Specification does not mention the terms “nearly” or “nearly all” and does not provide any characterization for what this might include.
When a term of degree is used in the claim, the examiner should determine whether the specification provides some standard for measuring that degree. Hearing Components, Inc. v. Shure Inc., 600 F.3d 1357, 1367, 94 USPQ2d 1385, 1391 (Fed. Cir. 2010); If the specification does not provide some standard for measuring that degree, a determination must be made as to whether one of ordinary skill in the art could nevertheless ascertain the scope of the claim (e.g., a standard that is recognized in the art for measuring the meaning of the term of degree). For example, in Ex parte Oetiker, 23 USPQ2d 1641 (Bd. Pat. App. & Inter. 1992), the phrases "relatively shallow," "of the order of," "the order of about 5mm," and "substantial portion" were held to be indefinite because the specification lacked some standard for measuring the degrees intended.
In this case without any discussion or mention of this term or even this concept in the Specification one of ordinary skill in the art could not know what is included in the term “nearly all colors or shades except black or white” 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22, 30-32 and 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gavrilovic (“Blind Color Decomposition of Histological Images”; provided by Applicant) and Bredno (WO 2014195193 A1; provided by Applicant) in view of Chan (“Salt-and-pepper noise removal by median-type noise detectors and detail-preserving regularization”).
claim 21, Gavrilovic discloses a system for analyzing an image of a tissue sample obtained from an image acquisition device, the image comprising a plurality of pixels and the tissue sample having one or more stains, the system comprising: (Gavrilovic teaches a technique for color decomposition on a pathology slide containing multiple stains. Pg. 985, right column, ¶ 2 teaches receiving an image of a sample.)
receive the image of the tissue sample, (As above, pg. 985, right column, ¶ 2 teaches receiving an image of a sample.)
determine an optical density for each pixel that is not excluded, wherein the optical density comprises an optical density value for each of the one or more stains, (Pg. 985, right column, second paragraph from bottom, teaches representing the plurality of pixels in an image as 3D vectors in optical density space, “The color distribution for an image (Fig. 1) is often visualized as a 3-D scatter plot (Fig. 2).” Fig. 3 shows the reference color vectors. This is a 3D representation for an image with three stains.)
identify an optical density for each of the one or more stains based on the optical density for each pixel that is not excluded, and (Pg. 987, left column, ¶ 1, “we transform the input image data to a pure color representation in the so called Maxwellian chromaticity plane.” Pg. 987, left column, ¶ 2-3 show that the three-dimensional representation is transformed into a two-dimensional representation with α and β coordinates in the Maxwellian plane.)
quantify an amount of each of the one or more stains based on the identified optical densities for the one or more stains. (As above, α and β form the vector of 
In the field of stain color decomposition Bredno teaches a memory configured to store the image of the tissue sample obtained from the image acquisition device and at least one hardware processor coupled to the memory (Bredno teaches a system for stain decomposition and teaches that said tissue image samples are processed by a computer and memory, pg. 5, last paragraph)
It would have been obvious to one of ordinary skill in the art to have combined Gavrilovic’s stain color decomposition with Bredno’s stain color decomposition. The combination constitutes the repeatable and predictable result of simply combining two references, both accomplishing stain unmixing via transformation to a Maxwellian plane. Bredno teaches using a computer to perform its algorithm. This cannot be considered a non-obvious improvement in view of the relevant prior art here. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.
In the field of image noise removal Chan teaches:
receiving the image, the image comprising outlier pixels that would result in inaccurate image representation, determine a first threshold toward the pure black end of a brightness spectrum, determine a second threshold toward the pure white end of the brightness spectrum, such that nearly all colors and shades except black and white fall between the first and second thresholds (Chan teaches a technique for removing salt-and-pepper noise from imaging (white and black pixel noise), see Abstract. Chan 
 for each of the plurality of pixels of the image: compare a color value of the pixel to the first threshold, compare the color value of the pixel to the second threshold, the second threshold being greater than the first threshold, determine if the color value of the pixel is less than the first threshold or greater than the second threshold, and exclude each pixel with the color value of less than the first threshold or greater than the second threshold from further analysis, (As above see Chan pg. 1479, right column, section ‘A. Review of the Adaptive Median Filter’ which teaches a technique for salt-and-pepper (white and black) pixel noise removal. See pg. 1480, left column, ‘Algorithm I’ steps 2 and 5 in particular.)
It would have been obvious to one of ordinary skill in the art to have combined the above combination’s histological slide analysis with Chan’s image noise removal. Bredno teaches noise removal using a background filter, but doesn’t do so expressly based on pixel brightness. Chan teaches the well-known and widely-used salt-and-
Regarding claim 22, the above combination discloses the system of Claim 21, wherein the hardware processor is further configured to normalize the optical density for each pixel that is not excluded, and calculate a mean of the optical densities. (Gavrilovic, pg. 987, left column, ¶ 2 teaches a transformation of the optical density vectors in the Maxwellian Chromaticity Plane which constitutes a normalization with the center of projection at the origin and projection plane at a certain distance from the origin. Pg. 987, right column, ¶ 1 teaches isolating each stain in the normalized space and calculating a mean, with the mean representing the reference color vector for the stain.)
Regarding claim 30, the above combination discloses the system of Claim 21, wherein the hardware processor is further configured to generate a stain quality measure comprising one of more of: a measure of stain separation quality and a measure of image reconstruction quality. (Bredno, pg. 11, ¶ 2 teaches a number of measures of stain separation quality.)

Claims 36-37 are the computer readable medium claims corresponding to the system of claims 21-22. Bredno, pg. 7, ¶ 2 teaches a computer readable medium. Remaining limitations are rejected similarly. See detailed analysis above. 

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gavrilovic (“Blind Color Decomposition of Histological Images”; provided by Applicant), Bredno (WO 2014195193 A1; provided by Applicant) and Chan (“Salt-and-pepper noise removal by median-type noise detectors and detail-preserving regularization”) in view of Ruifrok (“Quantification of Histochemical Staining by Color Deconvolution”).
Regarding claim 28, the above combination discloses the system of Claim 22, including that hardware processor is further configured to use the calculated mean of the optical densities for the optical density of the stain but not the remaining limitations. (Bredno, pg. 9, ¶ 2 teaches computing the mean stain intensity to calculate the optical density of the stain.)
In the field of stain color decomposition Ruifrok teaches when the number of the one or more stains is one (Ruifrok teaches color deconvolution for histological staining. Pg. 293, left column, ¶ 4 teaches measuring the intensity of a sample with one stain to measure its optical density vector. Ruifrok notes that as there is only one stain, the length dimension of the original optical density vector is proportional to the amount of stain.)
.

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gavrilovic (“Blind Color Decomposition of Histological Images”; provided by Applicant), Bredno (WO 2014195193 A1; provided by Applicant) and To Chan (“Salt-and-pepper noise removal by median-type noise detectors and detail-preserving regularization”) in view of and Winter (“N-FINDR: an algorithm for fast autonomous spectral end-member determination in hyperspectral data”; provided by Applicant)
Regarding claim 29, the above combination discloses the system of Claim 21, wherein the hardware processor is further configured to transform optical density for each pixel that is not excluded into a point in an optical density space, but not the remaining limitations (See rejection of claim 21)
compute a convex hull of the transformed points, and determine a simplex, within the transformed points, that has a maximum area. (Winter teaches a technique for 
It would have been obvious to one of ordinary skill in the art to have combined the above combination’s spectral unmixing teachings with Winter’s spectral unmixing teachings based on finding a maximum area triangle. Winter’s technique is a well-known and widely-used technique for finding appropriate endmembers in spectral space in order to perform color decomposition. The combination constitutes the repeatable and predictable result of simply applying Winter’s teachings here to be used as they were intended. This cannot be considered a non-obvious improvement in view of the relevant prior art here. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raphael Schwartz whose telephone number is (571)270-3822.  The examiner can normally be reached on Monday to Friday 9am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RAPHAEL SCHWARTZ/           Examiner, Art Unit 2661                                                                                                                                                                                             

/VINCENT RUDOLPH/           Supervisory Patent Examiner, Art Unit 2661